Citation Nr: 1219236	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-40 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the Veteran's December 2007 substantive appeal (VA form 9) he limited his appeal to the matter listed on the title page of this decision.

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open for 60 days the Veteran to submit additional evidence, which was received in March 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD as a result of numerous in-service stressful events while serving in Iraq, including (1) being under constant alert for possible chemical attacks at times while pushing through to Baghdad; (2) constant threat of sniper fire,  IEDs, and taking fire from non uniformed militants; (3) severe injury sustained by Sgt B.C. from a mortar round, and(4) witness to bodies of civilian and enemy combatants.

The Veteran's DD214 reflects that the Veteran served in Kuwait/Iraq from January 2003 to July 2003 and that he served in an imminent danger pay area.  

A July 2003 post-deployment health assessment reflects that the Veteran was in Kuwait and in Iraq for Iraqi Freedom.  The Veteran's combat specialty was noted as unit supply specialist.  It was noted that the Veteran refused counseling or care for his mental health.  The Veteran indicated his health was worse during this deployment and that he was seen on sick call three times.  The Veteran noted that he saw enemy and civilian wounded, killed or dead during this deployment.  He was not engaged in direct combat where he discharged his weapon.  He indicated that he felt that he was in great danger of being killed.  He was not interested in receiving help for stress, emotional, alcohol or family problem.  Over the last two weeks he had been feeling down, depressed or hopeless.  The Veteran also reported that he had an experience that was so frightening, horrible or upsetting, that, in the last month he had nightmares about it or thought about it when he did not want to and he tried not to think about it or went out of his way to avoid situations that reminded him of it.  He noted that he was unsure if he was having thoughts or concerns that he may have a serious conflict with his spouse, family members or close friend and that he might hurt or loss control with someone. 

In an April 2005 VA medical record, the Director of the PTSD program noted review of the Veteran's record and that the Veteran was not seen.  The Veteran reported experiencing significant war-zone psychological stressors to include witnessing the tragic killing and maiming of comrades, being in situations where there were mines and bobby traps, and being shot at by enemy combatants.  The assessment was PTSD, chronic. 

In a July 2006 VA psychiatry record, a VA psychiatrist notes that the Veteran has a history of PTSD related to combat in Iraq.  The impression was PTSD.

VA medical records also note that the Veteran is diagnosed with anxiety and depression.  See, for example, VA treatment record dated in September 2010.

In March 2012, the Veteran submitted a letter from a readjustment counseling specialist at the Tallahassee Vet Center.  The counselor stated that the Veteran has participated in several counseling sessions since fall of 2011.  He has gone into detail about the traumatic events that he was exposed to in Operation Iraqi Freedom.  The counselor stated that, according to the intake and assessment, the Veteran meets all the criteria for PTSD and indicated such is related to the detailed military history and description of traumatic events provided by the Veteran.  However, the counselor only indicated in the letter that the Veteran met Criterion C for a diagnosis of PTSD confirming with the DSM-IV.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disabilities, including PTSD, anxiety, and depression.  In Clemons the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD. This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board also notes that since the issuance of the December 2004 rating decision, VA has amended the regulations pertaining to PTSD. Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395   (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010). 

In this regard, VA medical records reflect a diagnosis of PTSD.  The Veteran has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded a VA examination so as to determine the current nature and etiology of his alleged PTSD. The Board further notes that there are additional diagnosed psychiatric disorders of record, to include anxiety and depression.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service. 

In addition, in the Tallahassee Vet Center letter (noted above), it was indicated that the Veteran has participated in several counseling sessions.  However, none of these records are associated with the claims file.  

Moreover, the Veteran receives continuing mental health treatment through VA.  Accordingly, VA treatment records dating from September 2010 should be associated with the record on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Finally, it is noted that the RO requested mental health counseling records from Winn Army Hospital in August 2007.  The facility responded that they did not have any medical records/information for the Veteran.  Pursuant to 38 C.F.R. § 3.159(e), if after continued efforts to obtain records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the Veteran and (a) identify the specific records the VA is unable to obtain; (b) briefly explain the efforts that the VA made to obtain those records; (c) describe any further action to be taken by the VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  In this case, no additional requests were made to any other facility which may have the records, including the Records Management Center.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA medical records, including inpatient treatment records, pertaining to the Veteran that date from September 2010.  

2.  Attempt to obtain in-service mental health treatment records pertaining to the Veteran dated in 2004 from the appropriate source(s) including the Records Management Center.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Appeals Management Center (AMC) must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request that the Veteran provide sufficient information, and authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim on appeal.  Specifically request that the Veteran provide the VA with authorization, if such is necessary, to obtain all mental health records from the Tallahassee Vet Center.  

4.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail. 

The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition, including PTSD, anxiety, and depression, at least as likely as not (50 percent probability or greater) began in or is related to his active service, including service in Kuwait/Iraq.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record. 

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD, providing a discussion of how such diagnosis confirms with the DSM-IV criteria.  It is noted that "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) , as amended by 75 Fed. Reg. 41092  (July 15, 2010).  

A complete rationale for the examiner's opinions must be provided.  

5.  Then, readjudicate the claim.   If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



